BLACKROCK CLOSED-END FUNDS June 18, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Dear Sirs: Pursuant to Section 17(g) of the Investment Company Act of 1940, as amended, and Rule 17g-1 thereunder, I hereby enclose for filing a copy of endorsementsthat extendedthe joint insured bond with respect to the BlackRock closed-end funds listed below. Premiums on the bondswere paid through November 1, Should you have any questions regarding this filing, feel free to contact me at (212) 810-3806. Sincerely, /s/ Janey Ahn Janey Ahn Assistant Secretary BlackRock Closed-End Funds VIGILANT INSURANCE COMPANY Endorsement No.: 14 Bond Number: 81448382 NAME OF ASSURED: BLACKROCK INCOME TRUST EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD from 12:01 a.m. on September 29, 2006 to 12:01 a.m. on November 1, 2007 This Endorsement applies to loss discovered after 12:01 a.m. on September 29, ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. ICAP Bond Form 17-02-5032 (Ed. 11-02) Date: October 4, 2007 By: /s/ Robert Hamburger Authorized Representative VIGILANT INSURANCE COMPANY Endorsement No.: 15 Bond Number: 81448382 NAME OF ASSURED: BLACKROCK INCOME TRUST DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 13 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on March 30, ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: October 5, 2007 ICAP Bond Form 17-02-5647 (Ed. 11-03) By: /s/ Robert Hamburger Authorized Representative VIGILANT INSURANCE COMPANY Endorsement No.: 16 Bond Number: 81448382 NAME OF ASSURED: BLACKROCK INCOME TRUST AMENDED NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED on the DECLARATIONS for this Bond is amended to include the following: THE BLACKROCK INCOME TRUST, INC. BCT SUBSIDIARY FUND BGT SUBSIDIARY FUND (BGTS) BAT SUBSIDIARY FUND (BATS) THE BLACKROCK ADVANTAGE TERM TRUST INC. THE BLACKROCK BROAD INVESTMENT GRADE 2 THE BLACKROCK CALIFORNIA INVESTMENT QUALITY MUNICIPAL TRUST INC. THE BLACKROCK CALIFORNIA INSURED MUNICIPAL 2 THE BLACKROCK FLORIDA INSURED MUNICIPAL 2 THE BLACKROCK FLORIDA INVESTMENT QUALITY MUNICIPAL TRUST INC. THE BLACKROCK HIGH YIELD TRUST THE BLACKROCK INSURED MUNICIPAL TERM TRUST INC. THE BLACKROCK INSURED MUNICIPAL 2 THE BLACKROCK INVESTMENT QUALITY MUNICIPAL TERM TRUST INC. THE BLACKROCK INVESTMENT QUALITY TERM TRUST INC. THE BLACKROCK MUNICIPAL TARGET TERM TRUST INC. THE BLACKROCK NORTH AMERICAN GOVERNMENT INCOME TRUST INC. THE BLACKROCK NEW JERSEY INVESTMENT QUALITY MUNICIPAL TRUST INC. THE BLACKROCK NEW YORK INSURED MUNICIPAL 2 BTM SUBSIDIARY FUND THE BLACKROCK NEW YORK INVESTMENT QUALITY MUNICIPAL TRUST INC. THE BLACKROCK PENNSYLVANIA STRATEGIC MUNICIPAL TRUST THE BLACKROCK STRATEGIC MUNICIPAL TRUST THE BLACKROCK STRATEGIC TERM TRUST INC. THE BLACKROCK TARGET TERM TRUST INC. THE BLACKROCK MUNICIPAL INCOME TRUST THE BLACKROCK CALIFORNIA MUNICIPAL INCOME TRUST THE BLACKROCK FLORIDA MUNICIPAL INCOME TRUST THE BLACKROCK NEW JERSEY MUNICIPAL INCOME TRUST THE BLACKROCK NEW YORK MUNICIPAL INCOME TRUST THE BLACKROCK INVESTMENT QUALITY TERM TRUST SUBSIDIARY THE BLACKROCK STRATEGIC TERM TRUST SUBSIDIARY THE BLACKROCK BROAD INVESTMENT GRADE 2 THE BLACKROCK BROAD INVESTMENT GRADE 2 THE BLACKROCK ADVANTAGE TERM TRUST SUBSIDIARY BLACKROCK MUNICIPAL 2 BLACKROCK CALIFORNIA MUNICIPAL 2 BLACKROCK NEW YORK MUNICIPAL 2 BLACKROCK CORE BOND TRUST ICAP Bond Form 17-02-6272 (Ed. 8-04)Page 1 BLACKROCK STRATEGIC BOND TRUST BLACKROCK MUNICIPAL BOND TRUST – BBK BLACKROCK NY MUNICIPAL BOND TRUST – BQH BLACKROCK CA MUNICIPAL BOND TRUST – BZA BLACKROCK MD MUNICIPAL BOND TRUST – BZM BLACKROCK NJ MUNICIPAL BOND TRUST – BLJ BLACKROCK VA MUNICIPAL BOND TRUST – BHV BLACKROCK FL MUNICIPAL BOND TRUST – BIE BLACKROCK MUNICIPAL INCOME TRUST II (BLE) BLACKROCK CALIFORNIA MUNICIPAL INCOME TRUST II (BCL) BLACKROCK NEW YORK MUNICIPAL INCOME TRUST II (BFY) BLACKROCK INSURED MUNICIPAL INCOME TRUST (BYM) BLACKROCK CALIFORNIA INSURED MUNICIPAL INCOME TRUST (BCK) BLACKROCK FLORIDA INSURED MUNICIPAL INCOME TRUST (BAF) BLACKROCK NEW YORK INSURED MUNICIPAL INCOME TRUST (BSE) BLACKROCK PREFERRED OPPORTUNITY TRUST PARTNERS BALANCE TURST BLACKROCK LIMITED DURATION INCOME TRUST (BLW) BLACKROCK MUNICIPAL 2 BLACKROCK FLORIDA MUNICIPAL 2 BLACKROCK STRATEGIC DIVIDEND ACHIEVERS TRUST BLACKROCK DIVIDEND ACHIEVERS TRUST (BDV) S&P QUALITY RANKINGS GLOBAL EQUITY MANAGED TRUST BLACKROCK GLOBAL ENERGY AND RESOURCES TRUST BLACKROCK GLOBAL FLOATING RATE INCOME TRUST BLACKROCK HIGH INCOME SHARES BLACKROCK HEALTH SCIENCES TRUST BLACKROCK GLOBAL OPPORTUNITIES EQUITY TRUST THE BLACKROCK ENHANCED DIVIDEND ACHIEVERS TRUST BLACKROCK WORLD INVESTMENT TRUST BLACKROCK LONG-TERM MUNICIPAL ADVANTAGE TRUST “BTA” BLACKROCK REAL ASSET EQUITY TRUST (BCF) BLACKROCK PREFERRED AND EQUITY ADVANTAGE TRUST BLACKROCK GLOBAL EQUITY INCOME TRUST BLACKROCK ECOSOLUTIONS INVESTMENT TRUST BLACKROCK INTERNATIONAL GROWTH AND INCOME TRUST This Endorsement applies to loss discovered after 12:01 a.m. on May 30, ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: October 5, 2007 ICAP Bond Form 17-02-6272 (Ed. 8-04)Page 2 By: /s/ Robert Hamburger Authorized Representative The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING PART OF BOND OR POLICY NO. 490PB1278 DATE ENDORSEMENT OR RIDER EXECUTED 09/27/07 * EFFECTIVE DATE OF ENDORSEMENT OR RIDER 12:01 A.M. LOCAL TIME AS SPECIFIED IN THE BOND OR POLICY 09/29/06 * ISSUED TO BLACKROCK FINANCIAL MANAGEMENT, INC. POLICY EXTENSION ENDORSEMENT MEL4956 Ed. 02-07 (For Use with XP001 Ed. 02-05) In consideration of the additional premium of $2,183.00 , it is understood and agreed that Item 2. Policy Period is amended to read: Item 2. Policy Period: From: 09/29/2007 12:01 A.M To: 11/01/2007 12:01 A.M. Local time at the address shown in Item 1. It is also understood and agreed that the Limit of Liability for the extended Policy Period is part of, and not in addition to, the Limit of Liability stated in Item 3 of the Declarations and that this extension of the Policy Period shall not operate in any way to increase the Limit of Liability stated in Item 3 of the Declarations. The hard copy of the bond issued by the Underwriter will be referenced in the event of a loss Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Policy, other than as above stated. By Authorized
